Title: From John Adams to Thomas Mifflin, 28 April 1783
From: Adams, John
To: Mifflin, Thomas


Sir,
Paris April 28th. 1783.

Mr. Boinod, a Gentleman of Letters, is recommended to me by Mr. Gyselaer of Dort, a manly Character, to whom We are greatly obliged, for a Letter of Introduction to Philadelphia, in so pressing a manner, that I cannot refuse him— And I know of no Man who can serve his Views in Philadelphia better than Genl. Mifflin, which is the best Excuse I have for introducing him to You.
There is a general Curiosity to see our Country at present, and I hope the Influx of Foreigners will not hurt us, but I am really at a Loss for Correspondents to whom I can with any Modesty introduce the Numbers who apply for Letters.
We are now talking about the Evacuation of N. York, opening Trade & preparing the definitive Treaty—Things which should have been all settled some Months ago. But the Distractions in England and the Delay of Intelligence from America have left Us in a painful Suspense.
I am weary of wrangling in Europe, and long to be disputing in Congress, which I understand better. I must take a little Repose first however, & recover a little Health & Spirits, if I can— I must learn a little English too, for French & Dutch have almost expelled the little I had.
God bless all your Labors pro Bono publico, and give me a pleasant Passage home.
With great Esteem, I have the honor &c
